TuoiC, J.,
delivered the following separate concurring opinion.
Without expressing any opinion as to tire reasons assigned by the other members of the court for reversing the order from, which this appeal was taken, I desire to confine my concurrence in the reversal to the single ground, that the pendency of the proceedings on the issues sent to the Circuit court for *57trial, at the time the order of the 23rd of July 1855 was passed, suspended further action by the orphans court, as to the right of administration, until the final termination of that controversy. Offutt & Clagett, vs. Gott, 12 G. & J., 385. State, use of Calvert, vs. Williams, 9 Gill, 172.